Motion Denied and Order filed October 6, 2016




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00938-CV
                                   ____________

  JOSE GERARDO PADILLA, GIOVANNA PADILLA AND HOUSTON
BEST FOODS & SERVICES, LLC D/B/A DONERAKI FULTON, Appellants

                                        V.

    METROPOLITAN TRANSIT AUTHORITY OF HARRIS COUNTY,
                         Appellee


               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1010704

                                     ORDER
      Appellee’s motion for en banc reconsideration is DENIED. The panel notes
that appellee’s arguments regarding additional elements of an inverse condemnation
claim, based on the supreme court’s recent opinion on rehearing in Harris County
Flood Control District v. Kerr, were not presented to the trial court as grounds for
dismissal and the record was not developed regarding those issues.

                                  PER CURIAM